DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 Response to Amendment
The amendment filed on 11/10/2022 has been entered. Claims 1-20 are pending in the Application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11280479 in view of Gorman et al., US 2015/0308631 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 1 of the 11280479 patent and claims 1 and 20 of the Instant Application and between claim 9 of the 11280479 patent and claims 12 of the Instant Application, is that claims 1, 12, and 20  of the Instant Application recites the narrower limitation of “a plurality of support structures joined together to form an overall support structure of a desired length, “ (the claims are compared in the table below) .
Gorman discloses a lighting module with a support structure comprised of a plurality of support structures (102, Fig. 7 and 7A, ¶ [0057] “Herein it may be necessary to use to multiple sections of the extruded hollow LED module support structure 102”) joined together to form an overall support structure of a desired length (seen in Fig. 7, ¶ [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the elongated support structure of Patent 11280479, to comprise a plurality of support structures joined together, such as taught by Gorman. One of ordinary skill in the art would have been motivated to have a plurality of support structure joined together for having the overall support structure be a desired length (Gorman, ¶ [0057]).
Instant Application 17183078
Patent no. 11280479
1. A lighting module, comprising: a plurality of support structures joined together to form an overall support structure of a desired length, wherein said overall support structure has a plurality of surfaces; a plurality of light units, wherein at least some of said lighting units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces; and conductors running along said elongated support structures and arranged to connect said first light unit array in a series interconnection and to connect said second light unit array in a respective series interconnection, with only one of said conductors from said first light unit array being connected to one of said conductors of said second light unit array.
1. A light module, comprising: an elongated support structure having a plurality of surfaces; a plurality of light units, wherein at least some of said light units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces; and conductors running along said elongated support structure and arranged to connect said first light unit array in a series interconnection and to connect said second light unit array in a respective series interconnection, wherein only one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array, and wherein each of said first and second light units arrays have a separate second conductor running along its one of said arrays, said second conductors arranged to connect to a power supply or another sign box light module.


20. A lighting module, comprising: a plurality of support structures attached to each other to form an overall support structure of a desired length, wherein said overall support structure has a plurality of surfaces; a plurality of light units, wherein at least some of said lighting units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces; and conductors arranged along said elongated support structure to connect said first and second light unit arrays in respective series interconnection, wherein only a single one of said conductors is shared by said first and second light unit arrays and conducts an electrical signal to both said first and second light unit arrays, and wherein each of said first and second light units arrays have a respective second conductor running along its one of said arrays.
1. A light module, comprising: an elongated support structure having a plurality of surfaces; a plurality of light units, wherein at least some of said light units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces; and conductors running along said elongated support structure and arranged to connect said first light unit array in a series interconnection and to connect said second light unit array in a respective series interconnection, wherein only one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array, and wherein each of said first and second light units arrays have a separate second conductor running along its one of said arrays, said second conductors arranged to connect to a power supply or another sign box light module.






12. An illuminated sign, comprising: a sign housing; a plurality of light modules mounted in said sign box, at least one of said light modules comprising: 

a plurality of support structures joined together to form an overall support structure of a desired length;

a plurality of light units, wherein at least some of said Lighting units comprise a first Light unit array on one of Said support structure surfaces, and others of the said Light units comprise a second Light unit array on
another one of said support structure surfaces; and wherein each of said first and second light unit arrays comprises first and second conductors running along said
elongated support structure and arranged to connect said first light unit array in a series interconnection and to connect said second light unit array in a respective series interconnection,


wherein the first of said conductors for said
first lighting unit array is connected to the second of said conductors for said second lighting unit array.
9.  An illuminated sign box, comprising: a sign box housing; a plurality of light modules in said sign box, at least one of said light modules comprising: 

an elongated support structure having a plurality of surfaces; 


a plurality of light units, wherein at least some of said light units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces; and conductors arranged along said elongated support structure to connect said first and second light unit arrays in respective series interconnection, 






wherein a single one of said conductors is shared by said first and second light unit arrays and conducts an electrical signal to both said first and second light unit arrays, and wherein each of said first and second light units arrays have a respective second conductor running along its one of said arrays.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7-10, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al., US 2015/0308631 A1 in view of Hannah et al., US 6042248, and further in view of Nall et al., US 2009/0073693 A1.


Regarding claim 1, Gorman discloses “A lighting module, comprising: a plurality of support structures (102, Fig. 7 and 7A, ¶ [0057] “Herein it may be necessary to use to multiple sections of the extruded hollow LED module support structure 102”) joined together to form an overall support structure of a desired length (seen in Fig. 7, ¶ [0057]), wherein said overall support structure has a plurality of surfaces (seen in Fig. 7); 
a plurality of light units (500, Fig. 3 and 7), wherein at least some of said lighting units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces (implied in Fig. 3, more clearly seen in Fig. 8E and 8G, ¶ [0062]; ¶ [0052] “LED modules mounted on the sides of the extruded hollow LED module support structure 102”); and conductors running along said elongated support structures (seen in Fig. 8E) and arranged to connect said first light unit array in a series interconnection and to connect said second light array in a respective series interconnection (¶ [0054] “wires extending between the LED modules”; more clearly seen in Fig. 8E, the light units on each side are in a series arrangement).
However, Gorman does not explicitly disclose “only one of said conductors from said first light unit array being connected to one of said conductors of said second light unit array.”
Hannah discloses a light module with an elongated support structure (21 and 42, Fig. 2, 4, and 6)  a plurality of light units (24, Fig. 4) on different surfaces of the support structure (seen in Fig. 2 and 6, each 21 is a separate surface, and on each surface 24 there are light units (seen in Fig. 2 and 4), conductors (37, Fig. 4) running along said elongated support structure and one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array (seen in Fig. 4, on the bottom where there are wires that extend between the two surfaces 21) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the light units, as taught by Gorman, to be connected such that one of the first light units is connected to one of the second light units, such as taught by Hannah. One of ordinary skill in the art would have been motivated to connect the light units on different sides, for completing the details of the invention with regards to the electrical layout, and implementing a way of providing electrical power to the plurality of light units.
However, Gorman in view of Hannah does not disclose “only one of said conductors from said first light unit array being connected to one of said conductors of said second light unit array”. Hannah appears to disclose two wires between the first and second arrays (seen in Fig. 4).
Nall discloses a lighting system with light unit array (seen in Fig. 3, light units 22), and a single conductor (34, Fig. 3,4a,4b) containing two wires (36 and 38, Fig. 4a, ¶ [0043]) in an insulated covering (42, Fig. 4a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the wires, as taught by Gorman in view of Hannah, be enclosed in an insulated covering to form a single conductor, such as taught by Nall. One of ordinary skill in the art would have covered both wires, for organization of the wiring system, avoiding loose and separated wires and having cleaner aesthetics.

Regarding claim 2, Gorman in view of Hannah and Nall discloses the invention of claim 1, as cited above, and further discloses “said plurality of support structures are joined together end-to-end (Gorman, seen in Fig. 7; ¶ [0057]).”
Regarding claim 7, Gorman in view of Hannah and Nall discloses the invention of claim 1, as cited above, and further discloses “at least one of said plurality of support structures has a square profile (Gorman,  seen in Fig. 2A; ¶ [0058]).”
Regarding claim 8, Gorman in view of Hannah and Nall discloses the invention of claim 7, as cited above, and further discloses “said support structure square profile is sized to fit over a light socket Gorman , (seen in Fig. 3, and 3B, the adapter on the bottom fits into the square support structure, and the adapter has an opening to accommodate the fluorescent socket (Gorman ¶ [0053]); also seen in Fig. 4).”
Regarding claim 9, Gorman in view of Hannah and Nall discloses the invention of claim 7, as cited above, and further discloses “at least one of the ends of said overall support structure comprises an end cap to fit in a light socket (Gorman, seen in Fig. 4).”
	Regarding claim 10, Gorman in view of Hannah and Nall discloses the invention of claim 1, as cited above, and further discloses “said first and second light unit arrays are mounted on opposing surfaces of said support structure (Gorman, seen in Fig. 3, and 8G).”


Regarding claim 20, Gorman discloses “A lighting module, comprising: a plurality of support structures (102, Fig. 7) attached to each other to form an overall support structure of a desired length (seen in Fig. 7, ¶ [0057]), wherein said overall support structure has a plurality of surfaces (seen in Fig. 7); a plurality of light units (500, Fig. 7), wherein at least some of said lighting units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces (implied in Fig. 3, more clearly seen in Fig. 8E and 8G, ¶ [0062]; ¶ [0052] “LED modules mounted on the sides of the extruded hollow LED module support structure 102”); and conductors running along said elongated support structures (seen in Fig. 8E) and arranged to connect said first light unit array in a series interconnection and to connect said second light array in a respective series interconnection (¶ [0054] “wires extending between the LED modules”; more clearly seen in Fig. 8E, the light units on each side are in a series arrangement)” and “each of said first and second light units arrays have a respective second conductor running along its one of said arrays (seen in Fig. 8E, there’s a second conductor that runs along the array)”.
However, Gorman does not explicitly disclose “only a single one of said conductors is shared by said first and second light unit array arrays and conducts an electrical signal to both said first and second light unit arrays.”
Hannah discloses a light module with an elongated support structure (21 and 42, Fig. 2, 4, and 6)  a plurality of light units (24, Fig. 4) on different surfaces of the support structure (seen in Fig. 2 and 6, each 21 is a separate surface, and on each surface 24 there are light units (seen in Fig. 2 and 4), conductors (37, Fig. 4) running along said elongated support structure and one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array (seen in Fig. 4, on the bottom where there are wires that extend between the two surfaces 21) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the light units, as taught by Gorman, to be connected such that one of the first light units is connected to one of the second light units, such as taught by Hannah. One of ordinary skill in the art would have been motivated to connect the light units on different sides, for completing the details of the invention with regards to the electrical layout, and implementing a way of providing electrical power to the plurality of light units.
However, Gorman in view of Hannah does not disclose “only one of said conductors from said first light unit array being connected to one of said conductors of said second light unit array”. Hannah appears to disclose two wires between the first and second arrays (seen in Fig. 4).
Nall discloses a lighting system with light unit array (seen in Fig. 3, light units 22), and a single conductor (34, Fig. 3,4a,4b) containing two wires (36 and 38, Fig. 4a, ¶ [0043]) in an insulated covering (42, Fig. 4a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the wires, as taught by Gorman in view of Hannah, be enclosed in an insulated covering to form a single conductor, such as taught by Nall. One of ordinary skill in the art would have covered both wires, for organization of the wiring system, avoiding loose and separated wires and having cleaner aesthetics.




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah and Nall, and further in view of Lodhie et al., US 2013/0063944 A1.

	Regarding claims  3, Gorman in view of Hannah and Nall discloses the invention of claim 1 as cited above,  but does not explicitly disclose “said overall support structure has a length of conventional elongated T8 fluorescent light sources”.
Gorman does disclose that these structures can be adapted to the length of a fluorescent bulb in order for replacement (¶ [0043, 0047, 0057]).”
Lodhie discloses an elongated LED lamp that can be used to replace T8 fluorescent lamps (¶ [0032]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the lighting module, as taught by Gorman, have the length of a conventional elongated T8 fluorescent light source, such as taught by Lodhie. One of ordinary skill in the art would have been motivated to have the lighting module be the same length as a T8 for replacing industry standard T8 fluorescent lamps (Lodhie, ¶ [0032]).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah and Nall, and further in view of Simon et al., US 2012/0008315 A1.

Regarding claim 4, Gorman in view of Hannah and Nall discloses the invention of claim 1, as cited above, except “said plurality of support structures comprises first and second support structures wherein said first support structure has an outer dimension and said second support structure has an inner dimension, wherein said first support structure outer dimensions is slightly smaller than said second support structure inner dimension.”
Gorman does disclose that the two support structures are hollow (¶ [0047], Fig. 2A), and that a joining structure (190, Fig. 7A) has a smaller outer dimension than the supporting structure inner dimension (seen in Fig. 7A), but does not disclose that the supporting structure itself has the part that fits into the other supporting structure.
Simon discloses a LED tube for replacing fluorescent bulbs, and a modular system for expanding the length of the bulb, and a support structure (30 and 40, Fig. 6A) that have ends that are sized to fit into each other, with one having a smaller outer diameter than the other’s inner diameter (seen in Fig. 6A and 6B), and the alternative of a separate joiner (Fig. 6C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the support structures, as taught by Gorman, to be shaped so that one can be joined by fitting inside the other, such as taught by Simon. One of ordinary skill in the art would have been motivated to modify the shape for fitting, so that there are fewer parts required for assembly.
Regarding claim 5 , Gorman in view of Hannah and Nall discloses the invention of claims 1, as cited above, except “said plurality of support structures comprises first and second support structures, wherein said first support structure has a taper at one end and said first support structure taper is inserted in said second support structure.”
Gorman does disclose that the two support structures are hollow (¶ [0047], Fig. 2A), and that a joining structure (190, Fig. 7A) has a tapered portion (the narrow portion of 190, Fig. 7A), but does not disclose that the supporting structure itself has the part that fits into the other supporting structure.
Simon discloses a LED tube for replacing fluorescent bulbs, and a modular system for expanding the length of the bulb, and a support structure (30 and 40, Fig. 6A) that have ends that are sized to fit into each other, with one having a tapered end (54, Fig. 6A) that fits into a hollow portion, and the alternative of a separate joiner (Fig. 6C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the support structures, as taught by Gorman, to be shaped so that one can be joined by fitting inside the other, such as taught by Simon. One of ordinary skill in the art would have been motivated to modify the shape for fitting, so that there are fewer parts required for assembly.
Regarding claim 6, Gorman in view of Hannah and Nall and Simon discloses the invention of claim 5, as cited above, and further discloses “said first support structure taper in said second support structure hollow ends provides a compression force to join said first and second support structures (seen in Simon Fig. 6A, ¶ [0027], male and female mating ends).”


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah and Nall and further in view of Bailey, US 2017/0074474 A1..

Regarding claim 11, Gorman in view of Hannah and Nall discloses the invention of claim 1, as cited above, except the light modules are “arranged to operate within the Class 2 wiring guidelines of Class 2 circuits.” Gorman is silent with regards to the details of wiring guidelines of the system.
Bailey discloses an LED lighting system that are Class 2 compliant (¶ [0057, 0074]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light module as taught by Gorman, be compliant with Class 2 guidelines as taught by Bailey, for having a low voltage system and reducing risk of electrical shock, fire hazard, and having a lower complexity of installation (Bailey, ¶ [0074])

Claim(s) 12-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah.


Regarding claim 12, Gorman discloses “an illuminated sign comprising: a sign housing (400, Fig. 1); a plurality of light modules mounted in said sign box, (408, Fig. 1, the light modules 408 are replaced by the embodiments of Gorman), at least one of said light modules comprising: a plurality of support structures (102, Fig. 7 and 7A, ¶ [0057] “Herein it may be necessary to use to multiple sections of the extruded hollow LED module support structure 102”) joined together to form an overall support structure of a desired length (seen in Fig. 7, ¶ [0057]), wherein said overall support structure has a plurality of surfaces (seen in Fig. 7); 
a plurality of light units (500, Fig. 3 and 7), wherein at least some of said lighting units comprise a first light unit array on one of said support structure surfaces, and others of the said light units comprise a second light unit array on another one of said support structure surfaces (implied in Fig. 3, more clearly seen in Fig. 8E and 8G, ¶ [0062]; ¶ [0052] “LED modules mounted on the sides of the extruded hollow LED module support structure 102”); and wherein each of said first and second light unit arrays comprises first and second conductors running along said elongated support structures (seen in Fig. 8E) and arranged to connect said first light unit array in a series interconnection and to connect said second light array in a respective series interconnection (¶ [0054] “wires extending between the LED modules”; more clearly seen in Fig. 8E, the light units on each side are in a series arrangement).
However, Gorman does not explicitly disclose “the first of said conductors for said first lighting unit array is connected to the second of said conductors for said second lighting unit array.”
Hannah discloses a light module with an elongated support structure (21 and 42, Fig. 2, 4, and 6)  a plurality of light units (24, Fig. 4) on different surfaces of the support structure (seen in Fig. 2 and 6, each 21 is a separate surface, and on each surface 24 there are light units (seen in Fig. 2 and 4), conductors (37, Fig. 4) running along said elongated support structure and one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array (seen in Fig. 4, on the bottom where there are wires that extend between the two surfaces 21) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the light units, as taught by Gorman, to be connected such that one of the first light units is connected to one of the second light units, such as taught by Hannah. One of ordinary skill in the art would have been motivated to connect the light units on different sides, for completing the details of the invention with regards to the electrical layout, and implementing a way of providing electrical power to the plurality of light units. 
As a result of the modification, Gorman in view of Hannah discloses “the first of said conductors for said first lighting unit array is connected to the second of said conductors for said second lighting unit array (since the conductors are only designated first and second and not further defined, one conductor on the first lighting unit array can be considered the first conductor, and the conductor on the second lighting unit array that it is connected to can be considered the second conductor of the second lighting unit array)”.

	Regarding claim 13, Gorman in view of Hannah discloses the invention of claim 12, as cited above, and further discloses “said sign housing comprises a sign box (Gorman 402, Fig. 1).”
Regarding claim 14, Gorman in view of Hannah discloses the invention of claim 12, as cited above, and further discloses “said plurality of support structures are joined together end-to-end (Gorman seen in Fig. 7; ¶ [0057]).”
Regarding claim 18, Gorman in view of Hannah discloses the invention of claim 12, as cited above, and further discloses “said plurality of light modules are mounted in vertical orientation (Gorman , seen in Fig. 1).”
Regarding claim 19, Gorman in view of Hannah discloses the invention of claim 12, as cited above, and further discloses “said plurality of light modules are mounted in horizontal orientation (Gorman , seen in Fig. 1 and 2, the box orientation is not fixed, and so the light modules can be in a horizontal direction depending on perspective).”


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah and further in view of Lodhie.

	Regarding claims 15, Gorman in view of Hannah discloses the invention of claim 12, as cited above,  but does not explicitly disclose “said overall support structure has a length of conventional elongated T8 fluorescent light sources”.
Gorman does disclose that these structures can be adapted to the length of a fluorescent bulb in order for replacement (¶ [0043, 0047, 0057]).”
Lodhie discloses an elongated LED lamp that can be used to replace T8 fluorescent lamps (¶ [0032]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the lighting module, as taught by Gorman, have the length of a conventional elongated T8 fluorescent light source, such as taught by Lodhie. One of ordinary skill in the art would have been motivated to have the lighting module be the same length as a T8 for replacing industry standard T8 fluorescent lamps (Lodhie, ¶ [0032]).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Hannah, and further in view of Simon.

Regarding claim 16, Gorman in view of Hannah discloses the inventions of claims 12,  as cited above, except “said plurality of support structures comprises first and second support structures wherein said first support structure has an outer dimension and said second support structure has an inner dimension, wherein said first support structure outer dimensions is slightly smaller than said second support structure inner dimension.”
Gorman does disclose that the two support structures are hollow (¶ [0047], Fig. 2A), and that a joining structure (190, Fig. 7A) has a smaller outer dimension than the supporting structure inner dimension (seen in Fig. 7A), but does not disclose that the supporting structure itself has the part that fits into the other supporting structure.
Simon discloses a LED tube for replacing fluorescent bulbs, and a modular system for expanding the length of the bulb, and a support structure (30 and 40, Fig. 6A) that have ends that are sized to fit into each other, with one having a smaller outer diameter than the other’s inner diameter (seen in Fig. 6A and 6B), and the alternative of a separate joiner (Fig. 6C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the support structures, as taught by Gorman, to be shaped so that one can be joined by fitting inside the other, such as taught by Simon. One of ordinary skill in the art would have been motivated to modify the shape for fitting, so that there are fewer parts required for assembly.
Regarding claim 17, Gorman in view of Hannah discloses the invention of claim 12, as cited above, except “said plurality of support structures comprises first and second support structures, wherein said first support structure has a taper at one end and said first support structure taper is inserted in said second support structure.”
Gorman does disclose that the two support structures are hollow (¶ [0047], Fig. 2A), and that a joining structure (190, Fig. 7A) has a tapered portion (the narrow portion of 190, Fig. 7A), but does not disclose that the supporting structure itself has the part that fits into the other supporting structure.
Simon discloses a LED tube for replacing fluorescent bulbs, and a modular system for expanding the length of the bulb, and a support structure (30 and 40, Fig. 6A) that have ends that are sized to fit into each other, with one having a tapered end (54, Fig. 6A) that fits into a hollow portion, and the alternative of a separate joiner (Fig. 6C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the support structures, as taught by Gorman, to be shaped so that one can be joined by fitting inside the other, such as taught by Simon. One of ordinary skill in the art would have been motivated to modify the shape for fitting, so that there are fewer parts required for assembly.

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation is addressed by prior art reference Nall.
Regarding claim 12, the Applicant argues on page 11 of the Remarks that Gorman and Hannah does not disclose the limitation “the first of said conductors for said first lighting unit array is connected to the second of said conductors for said second lighting unit array.” In support, the Applicant argues that Hannah’s conductors are connected in a conventional fashion with the first conductors connected to first conductors, and likewise for the second conductor.
The Examiner respectfully disagrees. Since the conductors are only designated first and second and not further defined, one conductor on the first lighting unit array can be considered the first conductor, and the conductor on the second lighting unit array that it is connected to can be considered the second conductor of the second lighting unit array
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875